Judgment of conviction of the County Court of Kings county reversed upon the law, and a new trial granted. The testimony of the witness Shields, appearing at folio 590 of the record, as to conversations with different people upon the question whether the defendant, being a good Jew, could have committed the crime, was incompetent and most prejudicial. It was likewise error to permit the witness Brophy to state his reasons for wishing to see defendant convicted. We are also of opinion that the court should have allowed the chemical test to determine the presence or absence of kerosene upon the exhibits in question. Rich, Jaycox, Kelby and Young, JJ., concur; Kelly, P. J., concurs on the first two grounds stated.